The Chief Justice
(dissenting.) This was an action of trespass by Hetfield against the railroad company, for breaking and entering his close in Plainfield, and building thereon a railroad, in May, 1856, and ejecting the plaintiff from his close, and keeping him out of possession.
The plea was the general issue, and a notice setting out in detail that the road was, many years before, built under authority of the charier of the Elizabethtown and Somerville Railroad Company, to whose rights the defendants have lawfully succeeded.. The notice does not claim that any deed was given for the land or right of way by the then landowner, or any award made under the charter, but states that the land and damages were settled and paid for at the time of the taking of the ¡and.
At the trial, the plaintiff proved his title to the locus in quo, which was a part of the public street in front of bis lot, called Third street, in Plainfield, and that the railroad is located in that street and across the land included in his deed of conveyance.
The bill of exceptions shows no evidence, offered by the plaintiff or defendant, of any alteration of the railroad track after it was first laid. The map which was put in *218by the plaintiff showed that the plaintiff’s lot extended to the middle of (he street, and two railroad tracks, one of which was between the centre of the street and the plaintiff’s boundary on the street, and the other upon the opposite side of the centre line of the street. No evidence in the cause shows any more laying of track after October, 1838, when the road was extended from Plainfield to Somerville, it having been completed to Plainfield in 1837.
The defendants showed the survey of the road, by which it appeared that it was located through Third street, (he centre of the street. The engineer who made the survey also testified to that fact.
As the case stands upon the bill of exceptions, it must be assumed that the trespass relied upon to sustain the case was the use and occupation of the road as it was constructed in 1838. At that time Jacob A. Wood was the owner of lot 9, which is the locus in quo. The plaintiff acquired his title in 1851, from W. C. Ayres and wife, who acquired title by mesne conveyances from Jacob A. Wood.
Several bills of exception were sealed at the trial.
The defence offered to show that Jacob A. Wood consented to the location of the railroad through the centre of Third street, at the time of the location thereof, in October, 1836, and also that, after the location, and after the first of September, 1836, the said Wood consented to the laying of the road there; also that Wood acquiesced in the railroad being laid through Third street when it was first laid; also that Wood continued to acquiesce in the railroad being laid there from the time it was first laid until 1844, when he sold the property in question.
All these offers were overruled by the court, and bills of exception sealed. These bills present for determination two points — ■
1. Was the evidence offered competent for the purpose of showing that the continuance of the railroad track over *219the locus in quo, and its continued use by defendants, were not tortious as against the plaintiff?
2. Was it competent for the purpose of showing a right of possession of the locus in quo under the charter of the defendants?
As to the first point, the question is not whether the evidence was competent in answer to the action, but whether, under the issue made by the pleadings, it could be received. '
The pleas were not guilty, and a permanent right of possession acquired by payment of the value of the land and damages, according to the provisions of the charter.
Under the plea of not guilty, any evidence showing that no trespass had beeu committed, that is, no entry had been made upon the plaintiff’s land by the defendants, was competent. All matters admitting the trespass in fact to have been committed must be specially pleaded. Bac. Ab., title “ Trespass,” 1, Gen. Issue; Co. lit. 282, b ; Badkin v. Powell, Cowp. 478 ; Chit. on Pl. 493, 539 ; 2 Camp. 378-9 ; Rawson v. Morse, 4 Pick. 127 ; Waters v. Lilley, 4 Pick. 147 ; 1 Phillips’ Ev. 134, 3d ed. ; 3 Stark. Ev. 1462 ; 2 Saund. Pl. and Ev., Leave and License ; Bennett v. Allcott, 2. T. R. 166.
If the defendants had offered to show that they laid the track by permission of the plaintiff, the evidence would not have been admissible under the general issue. The license of the former owner could not, for the same reason, be admitted under the issue. It admitted the apparent trespass upon the plaintiff’s land, but sought to justify it by evidence of authority to do the act, or continue the railroad as it was built.
I was at first inclined to think that the evidence was admissible upon the ground that as the evidence showed that the original entry was lawful, the defendants could not be treated as trespassers without a notice from the plaintiff of its revocation ; but upon further reflection, I am satisfied this view of the case cannot be supported. *220The same reason that requires the plea of license when given hy the plaintiff requires it when given by a former owner of the land under whom the plaintiff claims.
Lord Abinger, in Wallis v. Harrison, 4 Mees. & Wel. 543, held that in such a case a party who does that which is prima-facie a trespass ought to make his excuse good by averring want of notice of a transfer of the property by his licensor. That would put in issue what is a material part of the justification. The defendants were prima facie trespassers; they were bound to show by special plea a right to be there, doing the acts complained of. I am not willing to go the length of that case, and hold that the conveyance of the land by Wood so completely revoked the license as to make the defendants trespassers. It is true, as Lord Abinger says, that a person who does an act upon land not his own is bound to know the true owner. His ignorance of that is no excuse. If A gives B permission to hunt upon his land, and then conveys to C, and A afterwards continues to hunt as before, it is no excuse for B to say that he did not know of the transfer when sued for trespass by C. The license conveys no interest in the laud, nor does it charge or encumber it. But where B, by A’s permission, erects a temporary building upon the land, or a railway, it would be hard, at the instant the title to the land passed by deed, to convert the lawful occupation into a trespass. Where an occupant of land is sued in trespass by the lawful owner, he must avoid the trespass by showing -his authority to be there, either from the present or a former owner of the land. This he must do by special plea. His defence is license, not title. By this defence he can claim no right to remain ; his right is to remove upon notice of revocation, without being treated as a trespasser if he does so. A mere license to enter upon the land, uncoupled with an interest, may be revoked at the will of the party by whom it was given.
A right to come and remain for an indefinite time on *221the land of another can be granted only by deed, and a parol license to do so is revocable at any time, although money be paid for it, and even if money has been expended upon the faith of it in erecting buildings or any other permanent structures or improvements. Wood v. Leadbitter, 13 Mees. & Wel. 858 ; Miller v. The Auburn and Syracuse Railroad Company, 6 Hill 64; Cook v. Stearns, 11 Mass. 533; Ruggles v. Lescure, 24 Pick. 190; Prince v. Case, 10 Conn. 375; 11 Metcalf 251, Stevens v. Stevens.
I am of opinion that the evidence was not competent, under the pleadings, to support the defences of license.
As to the second point.
II. Was it competent to show a right of possession under the charter?
This aspect of the case is not embarrassed by auy question of pleading.
The principles already discussed are conclusive as to this point in one view of it. The defendants must maintain themselves not upon the common law, but by virtue of some peculiar provision of their charter in derogation of it. By the charter, it was provided that when the survey of the road should be deposited in the office of the secretary of state, it should be lawful for the said company to enter upon, take possession of, have, hold, use, occupy, and excavate such lands, and erect embankments and all other works necessary to lay rails, and to do all other things which should be suitable or necessary for the completion or repair of the said road ; provided that the payment, or tender of payment, of all damages for the occupation of the lands through which the said railroad should be so laid out, be made before the company or their agents enter upon or break ground on the premises, except for the purpose of surveying and laying out the said road or roads, unless the consent of the owner or owners of such lands be first had and obtained.
The question to be considered on this part of the case is not as to what power the legislature might have granted *222to the corporation, untrammeled as they then were by constitutional restrictions, but what did they grant. It is certain that the power granted was not co-extensive with the power of the state to take private property for public uses. Keeping in view this fact, it is obvious that the object of these provisions could not. have been to vest in the company the permanent title or possession of the land needed for the railway; both the modes mentioned are inappropriate for the purpose.
The section gives to the corporation the power, which otherwise as a corporation they would not have had, to do all things necessary for making and repairing the road, entry upon embankments and excavation of lands included. The proviso was intended only to limit the power previously conferred, except as to preliminary surveys, to cases where payment, or tender of payment, for lands and damages had been made or the consent of the land-holder had been given. Its office was to limit the exercise of the conferred powers to certain cases, not to declare the mode in which title should be acquired or the powers exercised.
The words of the proviso require not that payment, or tender of payment, shall be made, or consent be given, before the title to the land or the right of permanent possession for railroad purposes shall pass to the company, but before they shall enter or break ground on the premises. It is a limitation on the right to take possession, not a mode described of acquiring title. The proviso declares the company shall not take possession before consent or payment, but after. This is made very clear by the next section • for as the last had not prescribed any mode by which the damages were to be ascertained or the consent given, this proceeds to point out the modes, which are, an agreement with the owner of ,the land for the use or purchase thereof, or an ascertainment by commissioners of the value of the land and damages, who are to be appointed in a particular mode prescribed by the act.
*223The report, with a description of the land, is to he filed in the clerk’s office of the county, and the act declares that this report shall at all times be considered as plenary evidence of the right of the company to have, hold, use, occupy, possess, and enjoy the said lands.
When the legislature uses terms of known signification in the law it is presumed they use them in that sense. The provisions of the statute of frauds as to the conveyance of interests in lands will not be held to be repealed by implication, unless the act can have no other sensible construction.
What an agreement for the use of land permanently, or the ¡¡urdíase thereof, is, the act does not define; it leaves that to the general law of the state. In the absence of all direction to the contrary, it must be such an agreement as would bind the owner.
If the act had used the word deed it would have been no more definite than it now is. It says, if the land cannot be purchased, commissioners must be appointed, and the title acquired in that way. If it can be purchased, it must be. A legal purchase of land can be made by deed only.
Again, by the last section, entry cannot be made to build the road until the damages have been paid or tendered. What damages? Manifestly not such as the company may oiler, although they may bo abundaut, but such as may be found by the commissioners. Again, what consent? The answer is obvious: such consent as is provided for in the uext section, a purchase of the lands.
It is obvious that neither of the sections can be executed without the other. The company may take possession by consent or payment of the damages. Nobody disputes but that, if not agreed to, the damages to be tendered must be ascertained by commissioners under the next section. No mode in which consent shall be given is prescribed by the first section, but is by the *224second. How, then, can it be said the act is silent as to the mode of assent? That is untrue in fact.
The consent spoken of is not such an one as would bar an action of trespass, but such as would convey the title or right of possession. No legislative provision was necessary to give force to a verbal license, that would protect the entry on common' law principles, as we have already seen.
The case of Den v. The Morris Canal Company, 4 Zab. 587, relied upon by the defendants’ counsel, furnishes no guide to the construction of this act. By the terms of that charter, three modes of obtaining compensation for the land taken and damages sustained were provided.
1. By agreement with the land-owuei;.
2. By action against the companies, after they have taken the land and done the damage, to recover, not for a trespass, but a compensation for the injury sustained. Kough v. Darcey, 6 Halst. 241.
3. By assessment, award, and payment. The act, on its face, authorized an entry upon and taking of the land, subject to such compensation to be made therefor as was thereinafter directed. In the case in 4 Zab., just cited, it was held that this referred to all the modes of obtaining compensation, as well by action as the other modes.
The remedy by action could not be had until after the injury done.
This act clearly provides that the compensation shall precede the injury.
I am not able to perceive any reason why the requirements of the statute of frauds should not extend to a case of purchase mentioned in this act as well as to all other purchases.
'The defendants cannot avail themselves of the equitable doctrine'of acquiescence as a defence in this case, as argued by their counsel, or repose upon that of part performance of a contract to convey. We are in a court of *225law, and the defendant must show a legal title or right of possession.
The plaintiff has not stood by and seen the defendants erect valuable buildings under a mistake as to the boundary line between them, or even of their legal rights to the land, without making a claim, all of which have been held in equity to estop the party from asserting a right which he concealed when he was bound to speak. It is a ease whore the defendants have chosen to rely upon a parol settlement or consent insufficient for their protection ; they were bound to know the law. There is no element of fraud in the case out of which to frame an equitable or legal estoppel.
The ease of Ludlow v. The New York and Harlem Eailroad Company, relied upon by defendants, is not at all analogous to this case; that was a case where it was held that a forfeiture of a deed had been waived by a waiver of performance of a condition to build a fence within a limited time.
The evidence offered was not competent in any aspect of the case, was properly overruled, and the judgment ought to be affirmed.
Reversed, 5 Dutch. 571. Cited in Hinchman v. Paterson Horse R. R. Co., 2 C. E. Gr. 78 ; J. C. & B. R. Co. v. J. C. & H. H. R. Co., 5 C. E. Gr. 67 ; State v. Laverack, 5 Vr. 207; Morris and Essex R. R. Co. Hudson Tunnel R. R. Co., 10 C. E. Gr. 388.